EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Potashnik on 7/5/2022.
The application has been amended as follows: 

With regard to claim 1, please replace the limitation “the first horizontally extending surface of the field plate overlies the second horizontally extending surface of the field plate” recited at the last two lines of the claim 1 filed 6/29/2022 with the limitation “the second horizontally extending surface of the field plate overlies the first horizontally extending surface of the field plate”

EXAMINER’S REASON FOR ALLOWANCE
Claims 1-13, 16-19, 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Cheng et al. (US2013/0134512), Taniguchi et al. (US6,683,349), and Moon (US2014/0264586), either alone or in combination, fails to teach or fairly suggest the feature “a second conductive contact having opposing outermost sidewalls intersecting a second horizontally extending surface of the field plate; wherein the first and second conductive contacts extend upward and are separated by a portion of the first ILD layer; and wherein the second horizontally extending surface of the field plate overlies the first horizontally extending surface of the field plate” as recited in claim 1 and similarly recited in claims 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822